The Chief-Justice delivered the opinion of the court.
Bespondent, the relator, filed an information in the nature of a quo warranto in the Circuit Court for Escambia county against appellant, on leave of the Attorney General, to try the right of appellant to hold the office of President of Stevedore’s Benevolent Association Uo. 2, a corporation organized under the laws of this State, at Pensacola. Belator alleges that he is the rightful President of the Association, duly elected according to its laws, and that appellant has unlawfully usurped said office, and is performing the functions and franchises thereof to the exclusion and the damage of the relator, who is entitled to exercise the said functions and franchises.
Appellant- demurred on the grounds, first, that the information did not present a case for the interference of the court. Second, that the court was without jurisdiction. Third, that the Attorney General could not sue except in cases involving the right to a public office.
The court overruled the demurrer, and issue having been joined the cause was tried by the court and judgment of ouster was rendered against appellant and that relator was entitled.
Appellant says the judgment ou the demurrer sustaining *789the jurisdiction is erroneous and prays a reversal of the final judgment.
This case was substantially decided in State vs. Jones, 16 Fla., 306, where the court said “a pilot is not an officer within the meaning of the Constitution, still he is invested with powers and privileges which do not appertain or belong to every citizen.” This is a franchise. “ When such franchises are granted, and in order to their exercise qualifications are prescribed, the exercise of such franchises by a person not having the requisite qualifications is a usurpation.” The-information in that ease was sustained.
The propriety of an information in the nature of a quo warranto as a remedy for an unlawful usurpation of an office in a merely private corporation was formerly involved in some doubt, but the question may now be regarded as settled in this country. Tested by the principles underlying the jurisdiction in question, an intrusion into an office of a merely private corporation may in this country be corrected by information with the same propriety as in cases of public or municipal corporations, since in both cases there is an unfounded claim to the exercise of a corporate franchise, amounting to a usurpation of the privilege granted by the State. Indeed, the intrusion into a corporate office, created for the government and exercise of the franchise, cannot in principle be distinguished-from a usurpation of the franchise itself. High’s Ex. L. Remedies, secs. 653, 654, 655, and authorities cited, where the whole question is discussed and illustrated. The cases of officers of banks, insurance companies, churches and other like incorporations of a private nature in which the jurisdiction is maintained in the adjudications referred to, are directly decisive of the question here.
But it is urged that by the statute the right of the Attorney General to file or authorize the information is confined *790to cases in which public officers are involved. This is a misapprehension of the object of the statute. Its purpose is to regulate the proceedings in certain aspects and to prescribe the effect of judgments in certain cases. It neither creates nor limits the right of the Attorney General or of private persons to institute the proceedings, as such right existed before the act of February 2, 1872, (ch. 1374.)
The judgment is affirmed.